Filed Pursuant to Rule 424(b)(3) Registration Statement Nos. 333-179941 and 333-179941-01 PROSPECTUS SUPPLEMENT (DISCLOSURE REPORT NO.1) (TO PROSPECTUS DATED JUNE 13, 2013) PROSPER FUNDING LLC $500,000,000 Borrower Payment Dependent Notes PROSPER MARKETPLACE, INC. PMI Management Rights This prospectus supplement supplements and amends the prospectus dated June 13, 2013 (the “Prospectus”). The Prospectus and this prospectus supplement relate to up to $500,000,000 in principal amount of Borrower Payment Dependent Notes, or “Notes,” issued by Prosper Funding LLC (“Prosper Funding”). Each Note comes attached with a PMI Management Right issued by Prosper Marketplace, Inc. “(PMI”). Prosper Funding LLC is the sole issuer of Notes and Prosper Marketplace, Inc. is the sole issuer of the PMI Management Rights. On August 14, 2013, Prosper Funding and PMI (the “Registrants”) filed with the Securities and Exchange Commission a Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013. A copy of such Quarterly Report on Form 10-Q is attached to and made part of this prospectus supplement. You should read this prospectus supplement in conjunction with the Prospectus and any prior prospectus supplements. This prospectus supplement is qualified by reference to the Prospectus and any prior prospectus supplements, except to the extent that the information in this prospectus supplement supersedes the information contained in the Prospectus or any prior prospectus supplements. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including all amendments and supplements thereto. This offering is highly speculative and the Notes involve a high degree of risk. Investing in the Notes should be considered only by persons who can afford the loss of their entire investment. See “Risk Factors” beginning on page 13 of the Prospectus dated June 13, 2013, as updated by Item 1A of Part II of the Quarterly Report on Form 10-Q attached hereto. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is August 14, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 Commission File Number Exact Name of Registrant as Specified in its Charter, State or Other Jurisdiction of Incorporation, Address of Principal Executive Offices, Zip Code and Telephone Number (Including Area Code) I.R.S. Employer Identification Number 333-147019, 333-182599, and 333-179941-01 PROSPER MARKETPLACE, INC. a Delaware corporation 101 Second Street, 15th Floor San Francisco, CA 94105 Telephone: (415)593-5400 73-1733867 333-179941 PROSPER FUNDING LLC a Delaware limited liability company 101 Second Street, 15th Floor San Francisco, CA 94105 Telephone: (415)593-5479 45-4526070 Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. Prosper Marketplace, Inc. Yes x No ¨ Prosper Funding LLC Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Prosper Marketplace, Inc. Yes x No ¨ Prosper Funding LLC Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non- Accelerated Filer Smaller Reporting Company Prosper Marketplace, Inc. ¨ ¨ ¨ x Prosper Funding LLC ¨ ¨ ¨ x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Prosper Marketplace, Inc. Yes ¨ No x Prosper Funding LLC Yes ¨ No x Prosper Funding LLC meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format specified in General Instruction H(2) of Form 10-Q. Registrant Number of Shares of Common Stock of the Registrant Outstanding at Aug 13, 2013 Prosper Marketplace, Inc. ($.001 par value) Prosper Funding LLC None THIS COMBINED FORM 10-Q IS SEPARATELY FILED BY PROSPER MARKETPLACE, INC. AND PROSPER FUNDING LLC. INFORMATION CONTAINED HEREIN RELATING TO ANY INDIVIDUAL REGISTRANT IS FILED BY SUCH REGISTRANT ON ITS OWN BEHALF. EACH REGISTRANT MAKES NO REPRESENTATION AS TO INFORMATION RELATING TO THE OTHER REGISTRANT. TABLE OF CONTENTS Page No. Forward-Looking Statements i PART I. FINANCIAL INFORMATION 1 Item 1. CondensedFinancial Statements Prosper Marketplace, Inc. Condensed Consolidated Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 1 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2013 and 2012 (Unaudited) 2 Condensed Consolidated Statements of Stockholders’ Equity for the six months ended June 30, 2013 and 2012 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and 2012 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements as of June 30, 2013 (Unaudited) 5 Prosper Funding LLC Condensed Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 19 Condensed Statements of Operations for the three months and six months ended June 30, 2013 and 2012 (Unaudited) 20 Condensed Statements of Cash Flows for the six months ended June 30, 2013 and 2012 (Unaudited) 21 Notes to Condensed Financial Statements 22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 47 PART II. OTHER INFORMATION Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults upon Senior Securities 49 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item 6. Exhibits 49 Signatures 50 Exhibit Index 51 Table of Contents Forward-Looking Statements This Quarterly Report on Form 10-Q includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”). Forward-looking statements include all statements that do not relate solely to historical or current facts, and can generally be identified by the use of words such as “may,” “believe,” “will,” “expect,” “project,” “estimate,” “intend,” “anticipate,” “plan,” “continue” or similar expressions. In particular, information appearing under “Prosper Marketplace, Inc. Notes to Condensed Consolidated Financial Statements,” “Prosper Funding LLC Notes to Condensed Financial Statements” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” includes forward-looking statements. Forward-looking statements inherently involve many risks and uncertainties that could cause actual results to differ materially from those projected in these statements. Where, in any forward-looking statement, Prosper Funding LLC (“Prosper Funding”) or Prosper Marketplace, Inc. (“PMI” and, collectively with Prosper Funding, the “Registrants”) expresses an expectation or belief as to future results or events, such expectation or belief is based on the current plans and expectations of Prosper Funding and PMI’s respective managements, expressed in good faith and is believed to have a reasonable basis. Nevertheless, there can be no assurance that the expectation or belief will result or be achieved or accomplished. The following include some but not all of the factors that could cause actual results or events to differ materially from those anticipated: · the performance of the Borrower Payment Dependent Notes or “Notes”, which, in addition to being speculative investments, are special, limited obligations that are not secured, guaranteed or insured; ·
